Case 1:21-cv-00994-MLB Document 1 Filed 03/10/21 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

 

 

SAMUEL JEBODA and )
ABOSEDE KAMSON )
Plaintiffs, )
V. ) CIVIL ACTION FILE NO.
)
AJ DELL’OMO SURETY AND )
IMMIGRATION BOND SERVICES, )
Defendant. )
) JURY TRIAL DEMANDED
COMPLAINT

COMES NOW, Plaintiffs Samuel Jeboda and Abosede Kamson, and files
this Complaint and hereby avers as follows:
PARTIES, JURISDICTION AND VENUE
l.
Plaintiffs Samuel Jeboda and Abosede Kamson are residents of the state of
Georgia.
2.
Defendant AJ Dell’Omo Surety and Immigration Bond Services is a New
Jersey company having its principal place of business in the state of New Jersey

and can be served at 3455 NJ-66 Suite 1 2, Neptune City, NJ 07753.
Case 1:21-cv-00994-MLB Document1 Filed 03/10/21 Page 2 of 12

3.

Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Federal diversity
jurisdiction exists pursuant to 28 U.S.C. § 1332. Plaintiffs are both Georgia
residents, and Defendant is a resident of New Jersey with principal place of
business in New Jersey. Therefore, complete diversity of citizenship exists. The
amount in controversy, exclusive of interest and costs, exceeds the sum or value of
$75,000.

STATEMENT OF RELEVANT FACTS
4.

Defendant offers surety and immigration bonding services in Neptune, New
Jersey and across the United States. Defendant services a wide variety of surety
bonds, which include, but are not limited to, contract bonds, court bonds, permit
bonds, and public official bonds.

5.

Defendant markets itself as a member of the Expert Bail Network and a
trusted business entity, cognizant in all phases of the court system relating to bail
bonds. Despite being based in New Jersey, Defendant markets itself as having a
national network and the ability to provide bail and court information specific to an

individual’s locality.
Case 1:21-cv-00994-MLB Document1 Filed 03/10/21 Page 3 of 12

6.

On December 21, 2018, Plaintiff Samuel Jeboda was detained by
Immigration and Custom Enforcement (“ICE”) in New Jersey. On March 21, 2019
Jeboda was granted bail at $25,000.00 U.S. dollars.

7.

Plaintiff Adebose Kamson, the aunt of Plaintiff Jeboda, sought the services
of Defendant to assist as the most viable bail bond company. On May 6, 2019,
after several conversations and negotiations, Plaintiff Kamson and Jeboda agreed
to enter into a written contract with Defendant.

8.

Under the terms of the contract, Plaintiff Jeboda was to electronically
transfer $18,000.00 U.S. dollars to Defendant in exchange for the timely payment
of $25,000.00 U.S. dollars to the court as payment for his bail. Once the
$25,000.00 bail was received, Plaintiff Jeboda was to be released from custody.

9,

On May 9, 2019, Plaintiff Jeboda submitted a signed and notarized copy of

the promissory note to Defendant via email.
10.
On May 10, 2019, Plaintiff Jeboda sent Defendant $18,000.00 U.S. dollars

through an electronic wire transfer.
Case 1:21-cv-00994-MLB Document 1 Filed 03/10/21 Page 4 of 12

11.

After receiving the $18,000.00 wire transfer on May 10, 2019, Defendant
failed make the subsequent $25,000.00 bail bond payment to the court in order to
have Plaintiff Jeboda released from custody.

12,

Defendant claimed that the delay was due to the enforcement of rules and
regulations by ICE which limited the total number of bails paid to one per day.
Defendant did not provide Plaintiffs with any evidence to support this claim.

13.

From May 10, 2019 to May 28, 2019, Plaintiffs repeatedly requested that
Defendant pay Plaintiff Jeboda’s bail bond pursuant to the terms of their contract,
and repeatedly inquired into the delay. Plaintiffs informed Defendant of the
financial and emotional turmoil the prolonged detention was causing.

14.

Defendant never informed Plaintiffs during this period that they were unable
to post the bail.

15.

On May 28, 2019, Plaintiff Jeboda appeared at a second hearing during
which his bail was reduced from $25,000.00 to $10,000.00 U.S. dollars. Due to

Defendant’s failure to pay the original bond, Plaintiffs decided it would be best if
Case 1:21-cv-00994-MLB Document1 Filed 03/10/21 Page 5 of 12

Plaintiff Kamson paid the bail herself. Thus, upon reduction of the bail, Plaintiffs
contacted Defendant to inform them of the bail reduction and to request a refund of
the $18,000.00.
16.
Defendant confirmed that the refund would be processed as soon as possible.
17.
On May 30, 2019, Defendant informed Plaintiff that a refund of $18,000.00
U.S. dollars would be issued and provided Plaintiff with instructions on how to
post the now reduced bail.
18.
On June 4, 2019, Defendant provided documents alleged to be a receipt for
the wire transfer refund of $18,000.00.
19,
On June 6, 2019, Plaintiff Kamson had still not received the refund and so
visited the office of Defendant. Upon arrival, Defendant purported to make a
phone call to Wells Fargo bank where an associate claimed that the refund to
Plaintiff would not be completed until June 10, 2019.
20.
In order to facilitate Plaintiff Jeboda’s prompt removal from custody and

mitigate any additional harm caused by the prolonged incarceration, Plaintiff
Case 1:21-cv-00994-MLB Document 1 Filed 03/10/21 Page 6 of 12

Kamson was forced to make additional financial arrangements to secure the
$10,000.00 necessary to pay the bail bond while the refund from Defendant was
pending.
21,
Upon release from ICE custody, Defendant informed Plaintiffs that they
would investigate the cause for the failure of the refund. Defendant indicated that

the refund and investigation would be completed no later than June 24, 2019.

22, . -

On June 10, 2019, Defendant’s agent informed Plaintiffs that a standard wire
transfer had been initiated and that Plaintiff would be sent a copy of the trace code
via email. This trace code was never sent to Plaintiffs and the refund was never
received by Plaintiffs.

23.

On or about June 24, 2019, Plaintiff Kamson was informed by her bank that
no wire transfer from Defendant had been initiated. After her conversation with her
bank, Plaintiff Kamson had reason to believe that the wire transfer receipt provided

by Defendant’s agent on June 6, 2019 was a fraudulent document.
Case 1:21-cv-00994-MLB Document1 Filed 03/10/21 Page 7 of 12

24.

On June 24, 2019 Plaintiffs made several attempts to contact Defendant but
were unsuccessful. On July 10, 2019, a receptionist from Defendant’s office
contacted Plaintiffs to inform them that the Defendant was working on getting the

full refund sent to Plaintiffs.

25.
Plaintiffs have not had any further communication with Defendant since July
10, 2019, and to date have not received a refund of the $18,000.00 they paid to
Defendant.

CAUSES OF ACTION

 

Count I: Breach of Contract
26.
Plaintiffsincorporate paragraphs 1 through-25 of Complaint as set-forth
herein.
27.
Defendant breached their contract with Plaintiffs by failing to post

$25,000.00 bail for the release of Plaintiff Jeboda from ICE custody.
Case 1:21-cv-00994-MLB Document 1 Filed 03/10/21 Page 8 of 12

28.

Defendant’s breach is the proximate cause of monetary and emotional
damages incurred by Plaintiffs.

29.

As a result of the breach, Plaintiffs have suffered damages. Plaintiff Jeboda
remained in custody for longer than necessary which caused emotional and mental
anguish. Plaintiff Kamson was forced to secure an additional $10,000.00 in order
to pay the bail for Plaintiff Jeboda. In addition, both Plaintiffs lost the $18,000.00
originally paid to Defendant per the terms of their contract.

30.

Plaintiffs are entitled to recover damages in the form of compensatory and
punitive damages, expenses of litigation, and attorney’s fees from Defendant for
their gross breach of contract.

Count IT: Fraud
31.

Plaintiffs incorporate paragraphs 1 through 30 of Complaint as set forth

herein.
32.
Defendant affirmatively undertook to pay Plaintiff's bail promptly after

receipt of the agreed upon $18,000.00, thereby undertaking and assuming the duty
Case 1:21-cv-00994-MLB Document1 Filed 03/10/21 Page 9 of 12

to make full, unambiguous and nondeceptive disclosures concerning their ability to
make necessary bail payments to ensure Plaintiff’s release from custody.
33.

Defendant’s failure to disclose their ability and willingness to pay Plaintiff's
bail in a timely manner is materially misleading and deceptive and constitutes
actual and constructive fraud.

34.

In reliance upon Defendant’s false statements regarding the reasons for the
delay of payment of his bond, Plaintiff's remained incarcerated and forfeited the
option to find a new bail bonds company to post his bail. As a result, Plaintiff
suffered prolonged incarceration and increased financial expenses.

35.

From May 10 to May 28, 2019, Plaintiffs made several documented
inquiries as to Defendant’s ability to pay the bail bond necessary to secure Plaintiff
Jeboda’s release from custody. From the day Plaintiffs paid $18,000.00 to the day
Plaintiffs requested a refund, the Defendant never indicated that they were unable
or unwilling to post bail for Plaintiff Jeboda. They never indicated that Plaintiff
Jeboda would have to remain in custody for a prolonged period of time; and they

never indicated that Plaintiff's release was not forthcoming.
Case 1:21-cv-00994-MLB Document1 Filed 03/10/21 Page 10 of 12

36.
The Defendant has misrepresented their ability to provide their marketed
service of bail bonds, and deceptively and unfairly misrepresented the standard of

their financial services.

37.
The Defendant has made misrepresentations and have omitted information
regarding the ICE bail bond protocols, and have thereby engaged in conduct that

creates a likelihood of confusion and misunderstanding.

38,
Plaintiffs are entitled to recover damages from Defendant.

39.

Defendant further deceived Plaintiffs by misrepresentations, omissions, and
falsified documents regarding the refund payment Plaintiffs never received.

Defendant never refunded Plaintiffs their $18,000.00 despite fraudulent claims that

they would.

AQ.
Defendant acted with the intent to induce Plaintiff to use their services; they

benefitted from their misrepresentations, omissions and falsified documents.

10
Case 1:21-cv-00994-MLB Document1 Filed 03/10/21 Page 11 of 12

41.

Defendant actions have resulted in damages to Plaintiffs Jeboda and
Kamson. Plaintiffs are entitled to relief.

Count III: Attorney’s Fees
42.

Plaintiffs incorporate paragraphs | through 41 of Complaint as set forth
herein.

43,

Defendant have acted in bad faith and caused Plaintiffs excessive and
unnecessary costs and expenses. Accordingly, Plaintiffs are entitled to expenses of
litigation and attorney’s fees pursuant to O.C.G.A. § 13-6-11.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs Samuel Jeboda and Abosede Kamson pray as follows:

a) That process issue and that the Defendant be served as required by law;

b) That judgment be entered against Defendant for damages including but not
limited to special damages, general damages, and punitive damages in an
amount in excess of $100,000.00;

c) That Defendant pays for Plaintiffs’ expenses of litigation, including

reasonable attorney fees;

1]
Case 1:21-cv-00994-MLB Document1 Filed 03/10/21 Page 12 of 12

d) That Plaintiffs be allowed to amend their complaint to avoid manifest
injustice

e) That a trial by jury be held; and

f) That Plaintiffs have such further relief as the Court deems just and

appropriate under the circumstances.

This uf day of Merch, 2021

Respectfully submitted,
/s/ William A. Tiku
William A. Tiku

Georgia Bar No. 142256
Tiku & Associates, PC
2470 Windy Hill Ste.116_
Marietta, GA 30067

Tel: 770-272-9470

Fax: 770-272-9471

12
